[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  OCT 12, 2006
                                  No. 06-13138                  THOMAS K. KAHN
                              Non-Argument Calendar                 CLERK

                   D. C. Docket No. 04-00194-CV-FTM-33DNF

ALLEN WALBURN,
                                                           Plaintiff-
                                                           Counter-Defendant-
                                                           Appellant,
      versus

CITY OF NAPLES, FLORIDA,
a political subdivision of the State of Florida,
                                                           Defendant-
                                                           Counter-Claimant-
                                                           Appellee.


                    Appeal from the United States District Court
                       for the Middle District of Florida


                                 (October 12, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

        We find no abuse of discretion in the district court’s denial of appellant’s

Fed. C. Civ. P. 60(b) motion for relief from judgment.

      AFFIRMED.